Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities.

Regarding Claim 9, Applicant recites, “wherein the fourth heat transfer member are thermally bonded to the third heat transfer members”.  This passage reads awkwardly.  Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



	Regarding Claim 1, Applicant recites, “to/from”.  It’s unclear if the heat is transferred to or from the associated elements, or both.  Appropriate action is required.

	Regarding Claim 1, Applicant recites, “a plurality of first heat transfer members that are disposed on one side with respect to the thermoelectric conversion elements in a vertical direction perpendicular to the virtual plane” and “a plurality of heat transfer parts that are disposed on an other side with respect to the thermoelectric conversion elements in the vertical direction perpendicular to the virtual plane”.  It’s unclear how the first heat transfer members and heat transfer parts are in the same vertical direction but on opposite sides of the thermoelectric conversion elements.  Appropriate action is required.

	Regarding Claim 1, Applicant recites, “a space interposed therebetween in a first direction along an in-plane direction of the virtual plane” and “a first low heat conduction part…disposed between the heat transfer parts that are adjacent to each other in the first direction”.  Applicant discloses that a space interposed therebetween in a first direction corresponds to a first low heat conduction part (Instant Specification – Paragraph 0066 & Figure 3, #22).  Applicant has not disclosed a configuration where a thermoelectric conversion device comprises both a space interposed therebetween in a first direction along an in-plane direction of the virtual plane and a first low heat conduction part disposed between heat transfer parts that are adjacent to each other in the first direction.
Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification 

Regarding Claim 5, Applicant recites, “wherein the second low heat conduction part is disposed at a middle position of the first heat transfer members that are adjacent to each other in the first direction”.  Applicant discloses that the second low heat conduction part is an air gap (Figure 7, #25) that is disposed equidistantly between first heat transfer members (Figure 7, #4).  Applicant has not disclosed a configuration where the second low heat conduction parts are sharing a position with the first heat transfer members such that the second low heat conduction part is disposed at a middle position of the first heat transfer members.
Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “to/from”.  It’s unclear if the heat is transferred to or from the associated elements, or both.  Appropriate action is required.

	Regarding Claim 6, Applicant recites, “wherein each of the third heat transfer members is disposed at a middle position of the first heat transfer members that are adjacent to each other in the 
Applicants attention is directed to MPEP 2173.03, “A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971)”.  Appropriate action is required.

	Regarding Claims 7-8, Applicant recites that the first and third heat transfer member in singular form.  It is unclear if the plurality of first and third heat transfer members have the same width requirements or only a single first and third heat transfer member.  Appropriate action is required.
	
	Regarding Claim 9, Applicant recites, “to/from”.  It’s unclear if the heat is transferred to or from the associated elements, or both.  Appropriate action is required.

	Regarding Claim 10, Applicant recites, “the thermoelectric conversion elements and the first heat transfer members are piled up in the vertical direction in multiple layers”.  It’s unclear if these layers collectively are the multiple layers of if there are multiple layers of the TE elements and first heat transfer members.  Appropriate action is required.



	Regarding Claim 10, Applicant recites, “the heat transfer parts are disposed on the other side in the vertical direction with respect to the thermoelectric conversion elements positioned in an uppermost layer”

	Regarding Claim 10, Applicant recites, “wherein the thermoelectric conversion elements positioned in a layer other than the uppermost layer in the vertical direction among the thermoelectric conversion elements piled up in multiple layers”.  It is unclear if the thermoelectric conversion elements and the first heat transfer members are in the same layer a plurality of times, or if there are multiple thermoelectric conversion element layers and multiple first heat transfer member layers.  Appropriate action is required.

	Regarding Claim 10, Applicant recites, “when a direction toward the other side in the vertical direction is set as an upward direction”.  It’s unclear what type of spatial relationship Applicant’s imparting on the thermoelectric conversion device.  How is a direction set? Appropriate action is required.

	Regarding Claim 11, Applicant recites, “the third heat transfer members”.  This phrase lacks antecedent basis.  Appropriate action is required.



	Regarding Claim 11, Applicant recites, “when a direction toward the other side in the vertical direction is set as an upward direction”.  It’s unclear what type of spatial relationship Applicant’s imparting on the thermoelectric conversion device.  How is a direction set? Appropriate action is required.

	Regarding Claim 12, Applicant recites, “positioned in a lowermost layer in the vertical direction among the first heat transfer members and the third heat transfer members piled up in multiple layers”.  It is unclear what type of spatial relationship the fourth heat transfer member has in conjunction with the other elements present in the thermoelectric conversion device.  Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (WO 2014/102239 A1).  Stein et al. is mapped to the English machine translation provided by the EPO website.

	In view of Claim 1, as best understood by the Examiner, Stein et al. discloses a thermoelectric conversion device (See Annotated Stein et al. Figure 9b, below), comprising: thermoelectric conversion elements that are disposed on a virtual plane; a plurality of first heat transfer members that are disposed on one side with respect to the thermoelectric conversion elements in a vertical direction perpendicular to the virtual plane and that are configured to transfer heat to/from the thermoelectric conversion elements; and a plurality of heat transfer parts that are disposed on an other side with respect to the thermoelectric conversion elements in the vertical direction perpendicular to the virtual plane with a space interposed therebetween in a first direction along an in-plane direction of the virtual plane, and that are configured to transfer heat to/from the thermoelectric conversion elements, wherein the first heat transfer members are disposed in correspondence with the heat transfer parts and are disposed to be positioned on the one side in the vertical direction opposite to the heat transfer parts, wherein a first low heat conduction part (air gaps) having lower thermal conductivity than thermal conductivity of the heat transfer parts is disposed between the heat transfer parts that are adjacent to each other in the first direction, and wherein a second low heat conduction part (air gaps) having lower 
Annotated Stein et al. Figure 9b

    PNG
    media_image1.png
    901
    1541
    media_image1.png
    Greyscale


	In view of Claim 2, Stein et al. is relied upon for the reasons given above in addressing Claim 1.  Stein et al. discloses a second heat transfer member disposed on the other side with respect to the thermoelectric conversion elements in the vertical direction wherein the heat transfer parts are 

	In view of Claim 3, Stein et al. is relied upon for the reasons given above in addressing Claim 1. Stein et al. discloses the first low heat conduction part and the second low heat conduction part are air gap portions (See Annotated Stein et al. Figure 9b, above).

	In view of Claim 4, Stein et al. is relied upon for the reasons given above in addressing Claim 1.  Stein et al. discloses a substrate that includes a first surface and a second surface each other in the vertical direction and is disposed along the virtual plane, wherein the substrate is disposed between the thermoelectric conversion elements and the first heat transfer members in a state in which the first 
Annotated Stein et al. Figure 9b

    PNG
    media_image2.png
    901
    1541
    media_image2.png
    Greyscale

	In view of Claim 5, Stein et al. is relied upon for the reasons given above in addressing Claim 1.  Stein et al. teaches that the second low heat conduction part is disposed at a middle position of the first 
Annotated Stein et al. Figure 9b

    PNG
    media_image3.png
    805
    1287
    media_image3.png
    Greyscale

	In view of Claim 6, Stein et al. is relied upon for the reasons given above in addressing Claim 1.  Stein et al. discloses third heat transfer members that are disposed on the one side with respect to the thermoelectric conversion elements in the vertical direction that are configured to transfer heat to and from the thermoelectric conversion elements, wherein each of the third heat transfer members is disposed at a middle position of the first heat transfer members that are adjacent to each other in the 
Annotated Stein et al. Figure 9b

    PNG
    media_image4.png
    901
    1541
    media_image4.png
    Greyscale

	In view of Claim 9, Stein et al. is relied upon for the reasons given above in addressing Claim 6.  Stein et al. teaches a fourth heat transfer member disposed on the one side with respect to the first heat transfer members and the third heat transfer members in the vertical direction, wherein the fourth heat transfer member is thermally bonded to the third heat transfer members and is configured to 
Annotated Stein et al. Figure 9b

    PNG
    media_image5.png
    896
    1539
    media_image5.png
    Greyscale


	In view of Claim 1, as best understood by the Examiner, Stein et al. in the alternative discloses a thermoelectric conversion device (See Annotated Stein et al. Figure 9b, below), comprising: thermoelectric conversion elements that are disposed on a virtual plane; a plurality of first heat transfer members that are disposed on one side with respect to the thermoelectric conversion elements in a vertical direction perpendicular to the virtual plane and that are configured to transfer heat to/from the thermoelectric conversion elements; and a plurality of heat transfer parts that are disposed on an other side with respect to the thermoelectric conversion elements in the vertical direction perpendicular to the virtual plane with a space interposed therebetween in a first direction along an in-plane direction of 
Annotated Stein et al. Figure 9b

    PNG
    media_image6.png
    666
    927
    media_image6.png
    Greyscale

	In view of Claims 6-7, Stein et al. is relied upon for the reasons given above in addressing Claim 1 in the alternative.  Stein et al. discloses third heat transfer members that are disposed on the one side with respect to the thermoelectric conversion elements in the vertical direction and are configured to transfer heat between the thermoelectric conversion elements, wherein each of the third heat transfer members is disposed at a middle position (they are located between at a middle position between first heat transfer members) of the first heat transfer members that are adjacent to each other in the first direction and each of the third heat transfer members has higher conductivity that the second low heat conduction part, wherein a width of the first heat transfer member in the first direction is larger than a 
Annotated Stein et al. Figure 9b

    PNG
    media_image7.png
    666
    927
    media_image7.png
    Greyscale

	In view of Claims 6 and 8, Stein et al. is relied upon for the reasons given above in addressing Claim 1 in the alternative.  Stein et al. discloses third heat transfer members that are disposed on the one side with respect to the thermoelectric conversion elements in the vertical direction and are configured to transfer heat between the thermoelectric conversion elements, wherein each of the third heat transfer members is disposed at a middle position (they are located between at a middle position between first heat transfer members) of the first heat transfer members that are adjacent to each other in the first direction and each of the third heat transfer members has higher conductivity that the 
Annotated Stein et al. Figure 9b

    PNG
    media_image8.png
    666
    927
    media_image8.png
    Greyscale


In view of Claim 10, Stein et al. is relied upon for the reasons given above in addressing Claim 1 in the alternative.  Stein et al. discloses a thermoelectric conversion module in which the thermoelectric conversion elements and the first heat transfer members are piled up in the vertical direction in multiple layers, wherein, when a direction toward the other side in the vertical direction is set as an upward direction, the heat transfer parts are disposed on the other side in the vertical direction with respect to the thermoelectric conversion elements positioned in an uppermost layer in the vertical direction among the thermoelectric conversion elements piled up[ in multiple layers, and wherein the 

	In view of Claim 11, Stein et al. is relied upon for the reasons given above in addressing Claim 1 in the alternative. Stein et al. teaches a thermoelectric conversion module in which the thermoelectric conversion elements, the first heat transfer members, and the third heat transfer members are piled up in the vertical direction in multiple layers, wherein when a direction toward the other side in the vertical direction is set as an upward direction, the heat transfer parts are disposed on the other side in the vertical direction with respect to the thermoelectric conversion elements positioned in an uppermost layer in the vertical direction among the thermoelectric conversion elements piled up in multiple layers, and wherein the thermoelectric conversion elements positioned in a layer other than the uppermost layer in the vertical direction among the thermoelectric conversion piled up in multiple layers are thermally bonded to the first heat transfer members and the third heat transfer members positioned in a layer above thereof and are configured to transfer heat between the thermoelectric conversion elements positioned in the layer above through the first heat transfer members and the third heat 
Annotated Stein et al. Figure 9b

    PNG
    media_image9.png
    666
    927
    media_image9.png
    Greyscale

	In view of Claim 12, Stein et al. is relied upon for the reasons given above in addressing Claim 11.  Stein et al. teaches a fourth heat transfer member disposed on the one side in the vertical direction with respect to the first heat transfer member and the third heat transfer member positioned in a lowermost layer in the vertical direction among the first heat transfer members and the third heat transfer members piled up in multiple layers, wherein the fourth heat transfer member is thermally bonded to the third heat transfer members positioned in the lowermost layer and is configured to transfer heat between the thermoelectric conversion element positioned in the lowermost layer through the third 
Annotated Stein et al. Figure 9b

    PNG
    media_image10.png
    666
    927
    media_image10.png
    Greyscale

	In view of Claim 13, Stein et al. is relied upon for the reasons given above in addressing Claim 10. Stein et al. teaches a fifth heat transfer member disposed on the one side in the vertical direction with respect to the first heat transfer members positioned in a lowermost layer in the vertical direction among the first heat transfer members piled up in multiple layers, wherein the fifth heat transfer member is thermally bonded to the first heat transfer members positioned in the lowermost layer and is configured to transfer heat between the thermoelectric conversion elements positioned in the lowermost layer through the first heat transfer members positioned in the lowermost layer than 
Annotated Stein et al. Figure 9b

    PNG
    media_image11.png
    666
    927
    media_image11.png
    Greyscale


Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayashi et al. (US 2018/0083175 A1).

In view of Claim 1, Hayashi et al. teaches a thermoelectric conversion device comprising thermoelectric conversion elements disposed on a plane (Figure 26, #10), a plurality of first heat transfer members that are dispose don one side with respect to the thermoelectric conversion elements in a vertical direction perpendicular to the plane that are configured to transfer heat between the thermoelectric elements (Figure 26, #8150b); and a plurality of heat transfer parts that are disposed on 
Annotated Hayashi et al. Figure 26

    PNG
    media_image12.png
    669
    794
    media_image12.png
    Greyscale

	
In view of Claim 1, in the alternative, Hayashi et al. teaches a thermoelectric conversion device comprising thermoelectric conversion elements disposed on a plane (Figure 26, #10), a plurality of first heat transfer members that are dispose don one side with respect to the thermoelectric conversion elements in a vertical direction perpendicular to the plane that are configured to transfer heat between the thermoelectric elements (Figure 26, #8040 – portion of 8040 that protrudes from the main body); and a plurality of heat transfer parts that are disposed on an other side with respect to the thermoelectric conversion elements in the vertical direction perpendicular to the plane with a space interposed therebetween in a first direction along an in-plane direction of the plane that are configured to transfer heat between the thermoelectric conversion elements (Figure 26, #8150b), wherein the first 
Annotated Hayashi et al. Figure 26

    PNG
    media_image13.png
    669
    799
    media_image13.png
    Greyscale


	
	In view of Claim 3, Hayashi et al. is relied upon for the reasons given above in addressing Claim 1. Hayashi et al. teaches the first low heat conduction part and the second low heat conduction part are air gap portions (See Annotated Hayashi et al. Figure 26, above).

	In view of Claim 4, Hayashi et al. is relied upon for the reasons given above in addressing Claim 1.  Hayashi et al. teaches a substrate that includes a first surface and a second surface facing each other in the vertical direction and is disposed along the virtual plane, wherein the substrate is disposed between the thermoelectric conversion elements and the first heat transfer members in a state in which the first surface is directed toward a side of the thermoelectric conversion elements, and the second surface is directed toward a side of the first heat transfer members (Figure 26, #2041).

	In view of Claim 5, Hayashi et al. is relied upon for the reasons given above in addressing Claim 1.  Hayashi et al. teaches the second low heat conduction part is disposed at a middle position of the first heat transfer members that are adjacent to each other in the first direction (See Annotated Hayashi et al. Figure 26, above).

	In view of Claim 6, Hayashi et al. is relied upon for the reasons given above in addressing Claim 1.  Hayashi et al. teaches third heat transfer members that are disposed on the one side with respect to 

	In view of Claim 7, Hayashi et al. is relied upon for the reasons given above in addressing Claim 6 and claim 1 in the alternative. Hayashi et al. teaches that a width of the first heat transfer member in the first direction is larger than a width of the third heat transfer member in the first direction (See Annotated Hayashi et al. Figure 26, above & Figure 26, #8150c).

	In view of Claim 8, Hayashi et al. is relied upon for the reasons given above in addressing Claim 6.  Hayashi et al. teaches that a width of the third heat transfer member in the first direction is larger than a width of the first heat transfer member in the first direction  (See Annotated Hayashi et al. Figure 26, below & Figure 26, #8150c).
Annotated Hayashi et al. Figure 26

    PNG
    media_image12.png
    669
    794
    media_image12.png
    Greyscale

	In view of Claim 9, Hayashi et al. is relied upon for the reasons given above in addressing Claim 6.  Hayashi et al. teaches a fourth heat transfer member disposed on the one side with respect to the first heat transfer members and the third heat transfer members in the vertical direction, wherein the fourth heat transfer member is thermally bonded to the third heat transfer members and are configured to transfer heat between the thermoelectric conversion elements through the third heat transfer members rather than through the first heat transfer members (Figure 26, #8150a).

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726